Filed 8/24/15 P. v. Zeiszler CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144596
v.
DANIEL ZEISZLER,                                                     (San Mateo County Super. Ct.
                                                                     Nos. SC080745, SC082219)
         Defendant and Appellant.


         Daniel Zeiszler appeals from a judgment entered after his no contest pleas to
charges of resisting a peace officer and assault with a deadly weapon on a custodial
officer. (Pen. Code, §§ 148.10, subd. (a), 245.3.) His attorney has filed a brief seeking
our independent review of the record, pursuant to People v. Wende (1979) 25 Cal. 3d 436
(see Anders v. California (1967) 386 U.S. 738), in order to determine whether there is
any arguable issue on appeal. We find no arguable issue and affirm.

                               I. FACTS AND PROCEDURAL HISTORY

         An information filed in San Mateo County Superior Court case No. SC080745
charged Zeiszler with resisting a peace officer in February 2014 (Pen. Code, § 148.10,
subd. (a)).1 It further alleged that he had served two prior prison terms within the
meaning of section 667.5, subdivision (b).



1
         All statutory references are to the Penal Code.

                                                             1
       An information filed in San Mateo County Superior Court case No. SC080914
charged Zeiszler with committing the following crimes in March 2014: resisting a peace
officer (§ 148.10, subd. (a)); assault with a deadly weapon on a peace officer (§ 245,
subd. (c)); and battery on a custodial officer (§ 243, subd. (c)(1)). The information
further alleged, as to the last two counts, that Zeiszler personally inflicted great bodily
injury within the meaning of section 12022.7, subdivision (a). It was also alleged that he
had served two prior prison terms.
       An information filed in San Mateo County Superior Court case No. SC082219
charged Zeiszler with committing the following crimes in July 2014: attempted escape
from custody (§ 4532, subd. (b)(1)); destruction of jail property in excess of $950
(§ 4600); interfering with an executive officer (§ 69); and assault with a deadly weapon
on a custodial officer (§ 245.3). As to the count for attempted escape from custody, it
was alleged that Zeiszler personally used a deadly or dangerous weapon within the
meaning of section 12022, subdivision (b). As to the count for assault with a deadly
weapon on a custodial officer, it was alleged that the offense was a serious felony under
section 1192.7, subdivision (c). The information further alleged that Zeiszler had served
two prior prison terms.
       In June 6, 2014, the trial court granted the prosecutor’s motion to consolidate case
Nos. SC080745 and SC080914.
       On November 4, 2014, the court heard and denied a motion Zeiszler had made
under People v. Marsden (1970) 2 Cal. 3d 118 (Marsden) in case No. SC082219. The
court heard and denied a second Marsden motion by Zeiszler on December 15, 2014.
       On December 29, 2014, Zeiszler filed a handwritten notice of appeal from the
denials of his Marsden motions (appeal No. A143889). We dismissed that appeal as
premature, because he filed it before he was sentenced.
       On January 23, 2015, while represented by counsel, Zeiszler entered into written
plea agreements in case No. SC080745 and case No. SC082219. Pursuant to those
agreements, he waived his constitutional rights and entered a plea of no contest to
resisting a peace officer (§ 148.10, subd. (a)) in case No. SC080745, and a plea of


                                              2
no contest to assault with a deadly weapon on a custodial officer (§ 245.3) in case
No. SC082219. As to the latter count, he also admitted the serious felony allegation
under section 1192.7, subdivision (c). His written plea agreements indicated he would
be sentenced to three years in state prison in case No. SC082219, to be served
concurrently with a sentence in case No. SC080745.
         The prosecutor offered a factual basis for the pleas. As to case No. SC080745,
the prosecutor stated that Zeiszler resisted a peace officer in a courtroom holding cell on
February 7, 2014: When Deputy Moody called his name several times and told him to
prepare for court, Zeiszler responded by reaching for Moody’s face, Deputy Platt “bear
hugged” Zeiszler from behind, Platt and Zeiszler fell to the ground, and Platt banged his
knee on a bench and suffered a torn meniscus. As to case No. SC082219, the
prosecutor stated that Zeiszler assaulted a custodial officer on July 23, 2014, by
assuming a batter’s stance with a 15-pound, three-and-a-half-foot metal bar.
         The court imposed sentence. In case No. SC080745, the court imposed the
midterm of three years and awarded Zeiszler 685 days of presentence credit (343 actual
days plus 342 good time/work time). In case No. SC082219, the court imposed the low
term of three years to be served concurrent with the sentence in case No. SC080745,
awarded 293 days of presentence credit (147 actual days plus 146 good time/work time),
and ordered Zeiszler to pay $12,897 in victim restitution. In each case, the court imposed
a $300 restitution fine, a $300 parole revocation fine (stayed), a $40 court security fee,
and a $30 conviction assessment. The court dismissed all remaining counts and
allegations.
         Zeiszler filed a notice of appeal in case Nos. SC080745 and SC082219,
challenging the validity of the plea and claiming ineffective assistance of counsel and the
filing of erroneous charges. He also sought a certificate of probable cause in both
matters, based on ineffective assistance of counsel (due to counsel’s alleged failure to
file motions, including a motion necessary for a defense of selective prosecution) and the
court’s denial of his Marsden motions. The court granted the certificate of probable
cause.


                                              3
                                     II. DISCUSSION
       Zeiszler’s appellate counsel represents in the opening brief in this appeal that
counsel wrote to Zeiszler and advised him of the filing of a Wende brief and his
opportunity to file a supplemental brief with the court within 30 days after the filing of
the Wende brief.
       We have not received any supplemental brief from Zeiszler.
       We find no arguable issues on appeal.
       There are no legal issues that require further briefing.2

                                    III. DISPOSITION
       The judgment is affirmed.




2
        On June 5, 2015, Zeiszler’s attorney filed a request for judicial notice of the record
in appeal No. A143889, since the superior court clerk prepared a record in this appeal
that included only the proceedings occurring after the notice of appeal No. A143889. We
grant the request.

                                              4
                    NEEDHAM, J.



We concur.




JONES, P. J.




BRUINIERS, J.




                5
(A144596)




            6